Case: 11-20601     Document: 00511900229         Page: 1     Date Filed: 06/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2012
                                     No. 11-20601
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SABINA MUHAMMED,

                                                  Plaintiff-Appellant

v.

STATE OF TEXAS, OPEN RECORDS DIVISION,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1709


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Sabina Muhammed appeals the district court’s dismissal for failure to
state a claim of her suit against the Open Records Division of the Texas Attorney
General’s Office (“the Division”). Muhammed was convicted previously in Texas
state court of breach of computer security related to her unauthorized access of
a University of Houston student’s computer account. Muhammed v. State, 331
S.W.3d 187, 189 (Tex. App. 2011). In this suit, Muhammed alleged that the
Division failed to enforce an Attorney General ruling, later “overruled” according

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20601    Document: 00511900229       Page: 2   Date Filed: 06/26/2012

                                   No. 11-20601

to Muhammed, requiring the University of Houston (UH) to disclose to her
information about and/or the actual records of 300 UH students. She alleged
that the Division permitted UH to use counterfeit documents in a criminal trial
against her and that Dr. Libby Barlow, who is not a defendant, falsely accused
Muhammed of illegally accessing the records and so damaged Muhammed’s “life
and professional future.” She also alleged that UH, who is also not a defendant
to her suit, violated her Fourteenth Amendment and due process rights by
“punish[ing]” her without releasing the records to her. Muhammed sought a
writ of mandamus or an injunction against UH ordering it to “purge and seal”
all of its records of references to her conviction or any administrative actions
involving her. She further sought actual and punitive monetary damages, as
well as an order declaring an unspecified UH board hearing “null and void.”
      On motion of the Division, the district court dismissed Muhammed’s suit
for failure to state a claim. Muhammed now seeks to have this court order the
Division and UH to comply with the later-overruled Attorney General ruling
requiring UH to release the records to her. She asserts, without legal or record
citations, that the dismissal of her suit by the district court “is just not
acceptable due to the seriousness and magnitude of the case . . . .” Muhammed
argues that she has been deprived of her good reputation without due process.
      We review the district court’s dismissal of Muhammed’s suit under FED.
R. CIV. P. 12(b)(6) de novo. In re Katrina Canal Breaches Litig., 495 F.3d 191,
205 (5th Cir. 2007). Most of what Muhammed alleged, and the relief she sought,
related to parties that were not defendants in the instant matter and to a
conviction for which the instant suit is not a proper forum for a challenge.
Muhammed’s allegations against the Division are vague, conclusory, and fail to
indicate a plausible claim for relief. See In re Katrina Canal Breaches Litig., 495
F.3d at 205. Her bare and conclusory assertions on appeal of entitlement to the
records and injury to her reputation in an entirely separate criminal proceeding
state no facts sufficient to raise her claims for relief above the speculative level.

                                         2
   Case: 11-20601    Document: 00511900229      Page: 3   Date Filed: 06/26/2012

                                  No. 11-20601

See In re Katrina Canal Breaches Litig., 495 F.3d at 205; Grant v. Cuellar, 59
F.3d 523, 524 (5th Cir. 1995) (citation omitted) (stating that, although this court
applies “less stringent standards to parties proceeding pro se than to parties
represented by counsel,” pro se appellants must still comply with the principles
of appellate procedure); FED. R. APP. P. 28(a)(9). The decision of the district
court is AFFIRMED.




                                        3